United States Court of Appeals
                     For the First Circuit


No. 03-1780

                       SUNOCO, INC. (R&M),

                      Plaintiff, Appellant,

                               v.

     NAIF MAKOL, JR., and MAKOL FAMILY LIMITED PARTNERSHIP,

                     Defendants, Appellees.




                          ERRATA SHEET



     The opinion of this court issued on June 10, 2004, should be
amended as follows:

     On page 17, footnote 4, last line:       replace "(1964)" with
"(Mass. 1964)."